          Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 1 of 9 FILED




                                                                                       1:07 pm, 8/20/19
                       IN THE UNITED STATES DISTRICT COURT                          Stephan Harris
                                                                                    Clerk of Court
                            FOR THE DISTRICT OF WYOMING

 Patrick Pizzella, Acting Secretary of Labor,
 U.S. Department of Labor,
        Plaintiff,
 v.                                                 Case No. 19-cv-158-F

 Kanav Motels, LLC dba Motel 6 of Riverton
 WY #4444, Kavish Motels Inc. dba Super 8
 Motel Riverton WY, Parul Patel, and Sunil
 Patel,
        Defendants.


                        CONSENT JUDGMENT AND INJUNCTION




       Plaintiff Patrick Pizzella, Acting Secretary of Labor for the U.S. Department of Labor

(the “Secretary”), has filed his complaint against defendants Kanav Motels, LLC dba Motel 6 of

Riverton WY #4444, Kavish Motels Inc. dba Super 8 Motel Riverton WY, Parul Patel, and Sunil

Patel (“Defendants”). Defendants appeared by counsel, neither admit nor deny the complaint’s

allegations, waive their answer, and agree to the entry of this judgment without contest. By

executing this Consent Judgment and Injunction (“Judgment”), Defendants waive formal service

of process of the summons and complaint in this matter.

       Defendants acknowledge that they will be subject to sanctions in contempt of this Court if

they fail to comply with the provisions of this Judgment. It is therefore, upon motion of the

attorneys for Plaintiff and for cause shown ORDERED that:


                                                1
           Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 2 of 9



I.      Defendants, their officers, agents, servants, employees, and those persons in active concert

or participation with them who receive actual notice of this injunction be, and each of them hereby

is, permanently enjoined and restrained from violating the provisions of §§ 6, 7, 11(c), 15(a)(2),

and 15(a)(5) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et seq. (“FLSA”

or “the Act”) in any of the following manners:

     1. Defendants shall not, contrary to Sections 6 and 15(a)(2) of the Act, pay any of their

        employees, who in any workweek are engaged in commerce or in the production of goods

        for commerce, within the meaning of the Act, wages at a rate less than $7.25 per hour (or

        at a rate less than such other applicable minimum rate as may hereafter be established by

        amendment to the Act);

     2. Defendants shall not, contrary to sections 7 and 15(a)(2) of the Act, employ any non-

        exempt employees in commerce or in the production of goods for commerce or in an

        enterprise engaged in commerce or the production of goods for commerce, within the

        meaning of the Act, for workweeks longer than forty hours without compensating such

        non-exempt employees for their employment in excess of forty hours per workweek at rates

        not less than one-and-one-half times the regular hourly rates at which they are employed.

     3. Defendants shall not, contrary to sections 11(c) and 15(a)(5) of the Act, fail to make, keep,

        and preserve adequate and accurate records of their employees, and of the wages, hours,

        and other conditions and practices of employment as prescribed by the regulations issued

        and from time to time amended pursuant to Section 11(c) of the FLSA (29 C.F.R. Part

        516). Defendants shall make such records available at all reasonable times to

        representatives of the Plaintiff.


                                                  2
            Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 3 of 9



      4. Defendants shall not, contrary to section 15(a)(3), in any way discriminate, retaliate or take

         any adverse employment action, or threaten or imply that adverse action will be taken,

         against any employee who exercises or asserts his or her rights under the FLSA (including

         without limitation, providing information to any public agency investigating compliance

         with the FLSA, filing any complaint or instituting or causing to be instituted any

         proceeding under or related to the FLSA, testifying or preparing to testify in any such

         proceeding, or serving or preparing to serve on an industry committee).

II.      Defendants are enjoined from withholding, and are ordered to pay to the Secretary, the total

sum of $94,733.29 in back wages for unpaid minimum wage and overtime compensation and

$94,733.29 in liquidated damages due under the Act and this Judgment to the individuals and in

the amounts on the attached Exhibit A. Payment shall be made within 30 calendar days of the entry

of this Judgment.

      1. Defendants will provide payment in the form of a cashier’s check or other certified funds

         payable to “U.S. Department of Labor – Wage and Hour Division” with “BW/LD—Case

         ID Nos. 18486500 and 1852543” stated on the check. Payment shall be mailed to U.S.

         Department of Labor, Wage and Hour Division, 525 S. Griffin, Suite 800, Dallas, TX,

         75202. Alternatively, Defendants may pay online by ACH transfer, credit card, debit card,

         or digital wallet by going to https://www.pay.gov/public/form/start/77705201 or by going

         to www.pay.gov and searching for “WHDBWSW”. The back wage case numbers for this

         matter are 18486500 and 1852543.

      2. The Secretary, for back wages owed, will compute the tax deductions, consisting of federal

         income tax withholding and the employee’s share of the social security (FICA) tax, provide


                                                   3
             Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 4 of 9



          an itemization thereof, and distribute the monies to the employees or former employees

          identified on Exhibit A or their legal representatives as their interests may appear.

          Defendants are responsible for the employer’s share of the FICA tax with regard to the

          back wages distributed by the Secretary.

       3. Any sums that cannot be distributed to the employees or to their personal representatives,

          because of the inability of either the Secretary or Defendants to locate the proper persons

          or because of any person’s refusal to accept payment, shall be deposited by the Secretary

          in a special deposit account to be paid to the rightful employee. If such sums are not claimed

          by the employee (or a personal representative of the employee) within three years, the

          Secretary shall deposit them into the United States Treasury as miscellaneous receipts.

III.      Neither Defendants nor anyone acting on their behalf shall directly or indirectly, demand,

require or accept any of the back wages or liquidated damages paid under this Judgment.

Defendants shall not threaten or imply that adverse action will be taken against any employee

because of their receipt of funds to be paid under this Judgment.

IV.       Defendants shall pay a civil money penalty in the amount of $2,179.40 within 30 calendar

days of the entry of this Judgment.

       1. Defendants will provide payment in the form of a cashier’s check or other certified funds

          payable to “U.S. Department of Labor – Wage and Hour Division” with “Civil Money

          Penalty—Case Nos. 50888 and 50892” stated on the check. Payment shall be mailed to

          U.S. Department of Labor, Wage and Hour Division, 525 S. Griffin, Suite 800, Dallas, TX,

          75202. Alternatively, Defendants may pay online by ACH transfer, credit card, debit card,

          or digital wallet by going to https://www.pay.gov/public/form/start/77803930 or by going


                                                     4
             Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 5 of 9



        to www.pay.gov and searching for “WHDCMPSW”. The CMP case numbers for this

        matter are 50888 and 50892.

V.      Defendants shall display FLSA posters in English and in any other language spoken by the

employees, in an area commonly accessed by employees.

VI.     Neither the commencement of this action nor the provisions of this Judgment shall in any

way affect, determine, or prejudice any and all legal rights of any employees of Defendants not

listed in Exhibit A of this Judgment, be they current or former employees, to file any action against

Defendants under Section 16(b) of the Act or likewise for any current or former employee listed

on Exhibit A of this Judgment to file any action against Defendants under Section 16(b) of the Act

for any violations alleged to have occurred after September 6, 2018.

VII.    By entering into this Consent Judgment, except as expressly otherwise provided for herein,

the U.S. Department of Labor does not waive its right to conduct future investigations of

Defendants and to take appropriate enforcement action with respect to any past, present, or future

violations disclosed by such investigations, including, but not limited to, assessment of civil money

penalties.

VIII.   In the event Defendants fail to comply with this Judgment, the parties agree that the statute

of limitations will be tolled dating back to April 26, 2018, and Plaintiff or individuals under Section

16(b) of the FLSA, 29 U.S.C. § 216(b), will have the right to bring an action against Defendants

for unpaid wages and liquidated damages.

IX.     This Court shall retain jurisdiction over this action and the parties hereto as may be

necessary to enforce the provisions of the Judgment. Violation of any paragraph herein may subject

Defendants to equitable and legal damages, including civil contempt.


                                                  5
          Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 6 of 9



X.    Each party will bear its own fees and other expenses incurred by such party in connection

with any stage of this proceeding to date with no costs, including, but not limited to, any costs

referenced under the Equal Access to Justice Act, as amended.



             WK day of $XJXVW, 2019.
Dated this ______



                                            _____________________________
                                              _________
                                                     _ _________________
                                            NANCY
                                             ANCY Y D.
                                                     D FREUDENTHAL
                                            United States District Judge




                                               6
     Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 7 of 9




T4VNNFS4JMWFSTNJUI
                                                "VHVTU 




T+FSFNZ"(SPTT
                                                 "VHVTU 
Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 8 of 9
         Case 2:19-cv-00158-NDF Document 7 Filed 08/20/19 Page 9 of 9




                               Exhibit A



Employee Name      Minimum     Overtime     Liquidated       Total
                   Wages       Compensation Damages
                   Owed        Owed
Grace Bemus        $16,124.30 $7,019.81       $23,144.11     $46,288.22
Leanne             $57,967.97 $10,720.04      $68,688.01     $137,376.02
Biggerstaff
Cassie Simmons     $1,967.73   $933.44        $2,901.17      $5,802.34
                                                             $189,466.58




                                      9
